Pizzuto, J. P. (concurring).
I concur in the conclusion that optometrists and other health care professionals not named in Public Health Law § 2805-d remain bound by their traditional common-law duty to obtain a patient’s informed consent.
Florio, J., concurs with Friedmann, J.; Pizzuto, J. P., and Hart, J., concur in a separate opinion by Pizzuto, J. P.
Ordered that the order is reversed insofar as appealed from, with costs, the branch of the cross motion which was to dismiss the plaintiff’s fourth cause of action is denied, and the fourth cause of action is reinstated.